DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-32 of US Application No. 16/434,610 are currently pending and have been examined. Applicant amended claims 2, 10 and 16-18. Applicant previously canceled claims 33-37.

Response to Arguments/Amendments
The previous rejections of claim 10 and 18 under 35 USC § 112(b) are withdrawn. Applicant amended the claims to overcome the rejections.

Applicant’s arguments, see REMARKS, filed 10 June 2021, regarding the rejections of claims 1-32 under 35 USC § 103 have been fully considered and are partially persuasive. In particular, Applicant’s arguments regarding claims 4, 20, 30 and 32 are persuasive. The previous rejections of claims 4, 20, 30 and 32 are withdrawn. Applicant’s arguments regarding claims 1-3, 5-19, 21-29 and 31 are not persuasive. The previous rejections of claims 1-3, 5-19, 21-29 and 31 are maintained.
Regarding independent claim 1, Applicant argues that the prior art of record does not teach “display data transmitted from the sensor and display input data from an operator on one or more display devices in real time”. Examiner disagrees. The combination of Asada and Tofte teaches the claim limitation.
First, Asada discloses an inspection robot having a camera. A remote operator may issue commands to the robot and the robot may communicate its findings back to the operator. Visual display is provided via the camera. See ¶ [0006]. Therefore, Asada teaches display data transmitted from the sensor on one or more display devices in real time (i.e., visual display to operator from camera)
display input data (i.e., selected mode information) from an operator on one or more display devices in real time (i.e., selected mode is displayed in a message window).
As indicated above, the combination of Asada and Tofte teaches the claim limitation. Therefore, Applicant’s arguments regarding claim 1 are not persuasive.
Applicant’s arguments regarding claim 17 are not persuasive for the same reasons indicated above regarding independent claim 1.
Regarding claim 16, Applicant argues that the prior art does not teach the claim limitation. Examiner disagrees. First, Examiner interprets the claim such that the claimed control system has two functions: 1) overlay display data transmitted from the sensor and 2) display input data from the operator. Tofte discloses a display window 410 that displays a live stream from a camera. The live stream may be overlaid on static imagery. See Fig.5 and 30:52-31:40. Therefore, Tofte teaches overlay display data transmitted from the sensor. Further, as already explained above regarding claim 1, Tofte teaches display input data from the operator. The previous rejection is maintained.
Regarding claim 18, Applicant argues that the prior art does not teach the claim limitation. Examiner disagrees. Examiner initially notes that the claim does not indicate what is to be overlayed by the input data. Tofte discloses that a user may select between different modes, such as direct mode and image mode. Selection of a particular mode is ‘input data from an operator’. The currently selected mode that has been input by the operator may be displayed in a message window 404. This window 404 is overlayed on the view of the user interface 400. Window 404 is displayed simultaneously with window 410, which is a live stream from the camera. Therefore Tofte teaches overlaying the input data in real time as the inspection vehicle is in operation.


Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 recites “corresponding sensor data input”, but should recite -- corresponding sensor data --.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10, 15-19, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 2012/0257704 A1, “Asada”) in view of Tofte et al. (US 10,969,781 B1, “Tofte”).

Regarding claim 1, Asada discloses an inspection robot and teaches:
an inspection vehicle operable in an enclosed liquid medium with components located therein (inspection robot 12 that can explore reactor 6 – see at least Fig. 2 and ¶ [0014]);
at least one sensor operably coupled with the inspection vehicle (camera 26 – see at least Fig. 2 and ¶ [0015]);
a control system including an electronic controller operably coupled with the inspection vehicle (remote station 4 – see at least Fig. 1 and ¶ [0014]), the control system configured to display data transmitted from the sensor (providing visual display of one or more structures using a camera – see at least ¶ [0006]) and [ ].

Asada fails to teach display input data from an operator on one or more display devices in real time.

However, Tofte discloses a user interface to facilitate control of unmanned aerial vehicles and teaches:
display input data from an operator on one or more display devices in real time (current mode may be displayed in message window 404 – see at least Fig. 4A and 21:32-53).

In summary, Asada discloses an inspection robot in communication with a remote station. The remote station communicates with on-board control mechanism to control operation of the robot, including controlling movement of a camera and movement of the inspection robot. Asada further discloses displaying images from the camera, but is largely silent regarding the physical features (e.g., user interface, user controls, etc.). Asada does not disclose displaying input data from an operator. However, Tofte discloses a user interface to facilitate control of an unmanned vehicle. An interface of the vehicle 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspection robot of Asada to display input data from the operator, as taught by Tofte, to indicate to the user the currently selected mode (Tofte at Fig. 4A).

Regarding claim 2, Tofte further teaches:
wherein input data from the operator includes a plurality of input modes (user may select between different modes, including ‘direct mode’ and ‘image mode’ – see at least 22:4-18 and 22:65 to 23:7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to display input data including a plurality of input nodes, as further taught by Tofte, to indicate to the user the currently selected mode (Tofte at Fig. 4A).

Regarding claim 3, Tofte further teaches:
wherein the input modes includes at least one of a voice input, a manual input and a location input (‘direct mode’ allows the user to control the UAV by selecting directional arrows, i.e., manual input – see at least 22:4-18).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to provide input 

Regarding claim 5, Tofte further teaches:
wherein the sensor data and the operator input data are stored to a memory associated with the control system (processor 202 of UAV 200 includes memory 216 – see at least Fig. 2 and 8:15-52; UAV 102 may store images locally – see at least 6:12-22; message window 404 may include a list of previously sent commands – see at least 21:43-53).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to store data, as further taught by Tofte, to display the data to the user (Tofte at 21:43-53) and/or to provide additional analysis of the data (Tofte at 5:65 to 6:11).

Regarding claim 6, Tofte further teaches:
wherein the controller defines and displays an inspection task list during operation of the inspection vehicle (a user may interact with window 410 to provide commands, such as change position of the UAV, change the angle of the video feed, move to a point of interest – see at least 26:28 to 27:20; message window 404 may include a list of previously sent commands – see at least 21:43-53; i.e., user defines inspection tasks via interaction with window 410 and message window 404 displays the previously sent commands, i.e., tasks, generating a history, i.e., task list, in window 404).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to defines and displays an inspection task list, as further taught by Tofte, to perform an inspection of a target structure based on user inputs (Tofte at 10:9-25).

Regarding claim 10, Asada further teaches:
wherein the controller is operable to move the inspection vehicle to a second inspection location after completion of inspection and recordation of data at a first inspection location defined by the inspection chart (on-board control mechanism controls movement by the inspection robot – see at least ¶ [0005]; on-board control mechanism controls sensors used to inspect one or more structures – see at least ¶ [0006]; operator issues commands to the on-board control using wireless communication link – see at least ¶ [0006]; inspection robot communicates its findings to the operator – see at least ¶ [0006]; robot 12 can explore the reactor  – see at least ¶ [0014]).

Regarding claim 15, Asada further teaches:
wherein the operator is located remotely from the inspection location (remote station 4 is remote from vehicle 12 – see at least Fig. 1).

Regarding claim 16, Tofte further teaches:
wherein the control system is operable to overlay display data transmitted from the sensor and display input data from an operator (display window 410 and message window 440 may be simultaneously displayed– see at least Fig. 4A).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to provide overlaying display data, as further taught by Tofte, to allow the user to control a direction of the UAV (Tofte at 22:4-18).

Regarding claim 17, Asada discloses an inspection robot and teaches:
moving an inspection vehicle to a first location within the housing (an inspection robot 12 may be placed in a reactor and can explore the reactor – see at least Fig. 1 and ¶ [0014]);
sensing a field inspection item associated with a component at the first location (robot is equipped with a video camera 26 for visual inspection of structures 6 – see at least ¶ [0017]);
transmitting data obtained during the sensing event to a control system (video camera 26 is used for navigation of robot 12 – see at least ¶ [0017]; radio communication is used for wireless communication between inspection robot 12 and remote station 4 – see at least ¶ [0017]);
displaying a portion of the transmitted data on a display unit (providing visual display of one or more structures using a camera – see at least ¶ [0006]).

Asada fails to teach displaying input data provided by an operator with the transmitted data on one or more display units.

However, Tofte discloses a user interface to facilitate control of unmanned aerial vehicles and teaches:
displaying input data provided by an operator with the transmitted data on one or more display units (current mode may be displayed in message window 404 – see at least Fig. 4A and 21:32-53; display window 410 and message window 440 may be simultaneously displayed – see at least Fig. 4A).

In summary, Asada discloses an inspection robot in communication with a remote station. The remote station communicates with on-board control mechanism to control operation of the robot, including controlling movement of a camera and movement of the inspection robot. Asada further discloses displaying images from the camera, but is largely silent regarding the physical features (e.g., user interface, user controls, etc.). Asada does not disclose displaying input data from an operator. However, Tofte discloses a user interface to facilitate control of an unmanned vehicle. An interface of the vehicle may be used to control movement of the unmanned vehicle and a camera. For example, if a direct control mode is selected (i.e., similar to controlling movement of the inspection robot of Asada), 8 directional 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspection robot of Asada to display input data from the operator, as taught by Tofte, to indicate to the user the currently selected mode (Tofte at Fig. 4A).

Regarding claim 18, Tofte further teaches:
wherein the overlaying of the input data occurs in real time as the inspection vehicle is in operation (display window 410 and message window 440 may be simultaneously displayed– see at least Fig. 4A).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to provide overlaying display data, as further taught by Tofte, to allow the user to control a direction of the UAV (Tofte at 22:4-18).

Regarding claim 19, Tofte further teaches:
wherein input data from the operator includes a plurality of input modes (user may select between different input modes, including ‘direct mode’ and ‘image mode’ – see at least 22:4-18 and 22:45-57).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to display input data including a plurality of input nodes, as further taught by Tofte, to indicate to the user the currently selected mode (Tofte at Fig. 4A).


displaying an inspection task list during operation of the inspection vehicle (a user may interact with window 410 to provide commands, such as change position of the UAV, change the angle of the video feed, move to a point of interest – see at least 26:28 to 27:20; message window 404 may include a list of previously sent commands – see at least 21:43-53; i.e., user defines inspection tasks via interaction with window 410 and message window 404 displays the previously sent commands, i.e., tasks, generating a history, i.e., task list, in window 404).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to defines and displays an inspection task list, as further taught by Tofte, to perform an inspection of a target structure based on user inputs (Tofte at 10:9-25).

	Regarding claim 31, Asada further teaches:
transmitting inspection data to an expert at a remote location for analysis (inspection robot communicates its findings with respect to inspection tasks to the operator using wireless communication link – see at least ¶ [0005]; radio communication is used for wireless communication between inspection robot 12 and remote station 4 – see at least ¶ [0017]; remote station 4 is remote from vehicle 12 – see at least Fig. 1).

Claims 7, 8, 11, 13, 22, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Tofte, as applied to claims 1 and 17 above, and further in view of Colin et al. (US 2016/0264262 A1, “Colin”).

Regarding claims 7 and 22, Asada and Tofte fail to teach but Colin discloses a device for visually inspecting an aircraft and teaches:
wherein the controller is configured to automatically generate an inspection chart during operation of the inspection vehicle (robot 10 downloads data it needs for inspection, the data including an inspection circuit and lists of operations that are to be carried out by way of inspection for aircraft type and a particular aircraft – see at least ¶ [0091]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to automatically generate an inspection chart, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

	Regarding claim 8, Colin further teaches:
wherein the inspection chart includes at least one of a field inspection item and an associated inspection location (robot, according to its position and orientation, positions and orients a viewing means so that images of the zones of the aircraft that are supposed to be inspected are captured – see at least ¶ [0103]; zone of aircraft = inspection item).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada, Tofte and Colin to include an inspection item and location, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

Regarding claim 9, Tofte further teaches:
wherein the controller records inspection data transmitted from the inspection vehicle for a first field item listed in the inspection chart (image data may be stored – see at least 14:20-32).



Regarding claim 11, Asada and Tofte fail to teach but Colin discloses a device for visually inspecting an aircraft and teaches:
wherein the controller populates a second field item in the inspection chart (robot 10 downloads data it needs for inspection, the data including an inspection circuit and lists of operations that are to be carried out by way of inspection for aircraft type and a particular aircraft – see at least ¶ [0091]; robot, according to its position and orientation, positions and orients a viewing means so that images of the zones of the aircraft that are supposed to be inspected are captured – see at least ¶ [0103]; zone of aircraft = inspection item).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to populate a field item in the inspection chart, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

	Regarding claim 13, Colin further teaches:
wherein the controller is operable to retrieve inspection and repair history of a component and determine additional field items to inspect based on the repair history (robot 10 downloads data it needs for inspection, the data including an inspection circuit and lists of operations that are to be carried out by way of inspection for aircraft type and a particular aircraft – see at least ¶ [0091]; data may be acquired through a learning process, for example during inspections performed in remote-controlled mode, and are supplemented during successive inspections in order to improve the future detection of anomalies that have been detected – see at least ¶ [0093]; i.e., inspection and repair history = learned data from previous inspection).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to retrieve inspection and repair history, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

	Regarding claim 23, Colin further teaches:
inspecting at least one field item associated with the inspection chart robot, according to its position and orientation, positions and orients a viewing means so that images of the zones of the aircraft that are supposed to be inspected are captured – see at least ¶ [0103]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada, Tofte and Colin to include an inspection item and location, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

	Regarding claim 24, Tofte further teaches: 
recording inspection data transmitted from the inspection vehicle for a first field item listed in the inspection chart (image data may be stored – see at least 14:20-32).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada, Tofte and Colin to record inspection data, as further taught by Tofte, so the data may be analyzed (Tofte at 14:20-32).

Regarding claim 25, Asada further teaches:
moving the inspection vehicle to a second inspection location after recording data at a first inspection location (on-board control mechanism controls movement by the inspection robot – see at least ¶ [0005]; operator issues commands to the on-board control using 

Regarding claim 26, Colin further teaches:
populating a second field item in the inspection chart (robot 10 downloads data it needs for inspection, the data including an inspection circuit and lists of operations that are to be carried out by way of inspection for aircraft type and a particular aircraft – see at least ¶ [0091]; robot, according to its position and orientation, positions and orients a viewing means so that images of the zones of the aircraft that are supposed to be inspected are captured – see at least ¶ [0103]; zone of aircraft = inspection item).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to populate a field item in the inspection chart, as taught by Colin, to perform inspections according to the inspection circuit and operations (Colin at ¶ [0094]).

Regarding claim 28, Colin further teaches:
analyzing inspection and repair history of a component and generating additional field items to inspect based on the analyzing (robot 10 downloads data it needs for inspection, the data including an inspection circuit and lists of operations that are to be carried out by way of inspection for aircraft type and a particular aircraft – see at least ¶ [0091]; data may be acquired through a learning process, for example during inspections performed in remote-controlled mode, and are supplemented during successive inspections in order to improve the future detection of anomalies that have been detected – see at least ¶ [0093]; i.e., inspection and repair history = learned data from previous inspection).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to retrieve .

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Tofte, as applied to claims 1 and 17 above, and further in view of Yano et al. (US 2007/0129914 A1, “Yano”).

Regarding claims 12 and 27, Asada and Tofte fail to teach but Yano discloses an equipment inspection support system and teaches:
wherein the operator input includes an input of a certainty level of an inspection result (terminal device may receive input of inspection result data of maintenance inspection work from an inspection technician – see at least ¶ [0008]; inspection result query screen may accept an input of ‘Yes’ or ‘No’ – see at least Fig. 12 and ¶ [0102]; i.e., input of either ‘Yes’ or ‘No’ is an indication that an inspection result has been obtained).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to input a certainty level of an inspection result, as taught by Yano, so that a third party can monitor inspection result data (Yano at ¶ [0021]).

Regarding claim 14, Asada and Tofte fail to teach but Yano discloses an equipment inspection support system and teaches:

wherein the control system is operable to retrieve and display data from one or more previous inspection events and display the previous inspection data with data obtained in a current inspection event (inspection results stored in inspection result storage unit 307 may be displayed – see at least ¶ [0080]; inspection results in the inspection .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to retrieve and display data, as taught by Yano, so that a third party can monitor inspection result data (Yano at ¶ [0021]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Tofte and Colin, as applied to claim 28 above, and further in view of Yano.

Regarding claim 29, Asada, Tofte and Colin fail to teach but Yano discloses an equipment inspection support system and teaches:
displaying an inspection check list for the additional field items (check sheet 1409 – see at least Fig. 14).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada, Tofte and Colin to display a check list, as taught by Yano, so that a third party can monitor inspection result data (Yano at ¶ [0021]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Tofte, as applied to claim 17 above, and further in view of Kleiner (US 2014/0205167 A1).

Regarding claim 32, Asada and Tofte fail to teach but Kleiner discloses a system for matching generated digital images and teaches:
retrieving and displaying data from one or more previous inspection events and overlaying the display with data obtained in a current inspection event (current image data may be overlayed with pre-stored reference data – see at least Fig. 6 and ¶ [0054]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined inspection robot of Asada and Tofte to overlay inspection events, as taught by Kleiner, to compare the data (Kleiner at ¶ [0004]).

Allowable Subject Matter
Claims 4, 20, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668